Name: 2001/705/EC: Commission Decision of 27 September 2001 concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in Indonesia (notified under document number C(2001) 2935)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  fisheries;  international trade;  health
 Date Published: 2001-09-28

 Avis juridique important|32001D07052001/705/EC: Commission Decision of 27 September 2001 concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in Indonesia (notified under document number C(2001) 2935) Official Journal L 260 , 28/09/2001 P. 0035 - 0036Commission Decisionof 27 September 2001concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in Indonesia(notified under document number C(2001) 2935)(2001/705/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Whereas:(1) In accordance with Article 22 of Directive 97/78/EC the necessary measures must be adopted as regards the import of certain products from third countries where any cause likely to constitute a serious danger for animal or human health appears or is spreading.(2) The presence of chloramphenicol has been detected in shrimps intended for human consumption and imported from Indonesia.(3) Since the presence of chloramphenicol on food presents a potential risk for human health, the consignments of shrimps originating or coming from Indonesia shall be sampled in order to demonstrate their wholesomeness.(4) Council Directive 92/59/EEC of 29 June 1992 on general products safety(2) has set up the Rapid Alert System for Food, and its recourse is appropriate for implementing the mutual information requirement provided for under Article 22(2) of Directive 97/78/EC.(5) This Decision will be reviewed in the light of the guarantees offered by the competent authorities of Indonesia and on the basis of the results of the test carried out by Member States.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply to shrimps intended for human consumption coming from or originating in Indonesia.Article 21. Member States shall, using appropriate sampling plans and detection methods, subject each consignments of shrimps originating or coming from Indonesia to a chemical test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out, in particular, with a view to detect the presence of chloramphenicol.2. Member States shall immediately inform the Commission of the test results referred to in paragraph 1, making use of the Rapid Alert System for Food, set up by Directive 92/59/EEC.Article 3Member States shall not authorise the importation into their territory or the consignment to another Member State of the products referred to in Article 1 unless the results of the checks referred to in Article 2 are favourable.Article 4All expenditures incurred by the application of this Decision shall be charged to the consignor, the consignee or their agent.Article 5Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 6This Decision shall be reviewed on the basis of the guarantees provided by the Indonesian competent authorities and on the basis of the results of the tests referred to in Article 2.Article 7This Decision is addressed to the Member States.Done at Brussels, 27 September 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 228, 11.8.1992, p. 24.